Title: Thomas Jefferson to George Washington, 12 July 1790 (Abstract)
From: Jefferson, Thomas
To: Washington, George


Abstract. 12 July 1790, New York. Secretary Jefferson reports to Washington that he “had a conference yesterday with mr. Madison on the subject recommended by the President. He has the honor of inclosing him some considerations thereon, in all of which he believes mr. Madison concurred.” The enclosure, in Jefferson’s hand, delineates “the conduct we are to observe in the war between Spain and Gr. Britain and particularly should the latter attempt the conquest of Louisiana & the Floridas.”
